Citation Nr: 0623449	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to more than a 10 percent rating for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1957.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran experiences tinnitus.


CONCLUSION OF LAW

There is no schedular basis for the assignment of more than a 
single, 10 percent rating for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim.  Accordingly, no further development 
of the record is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

The veteran requested an increased evaluation for tinnitus.  
The RO denied the veteran's request because under Diagnostic 
Code 6260 a 10 percent disability rating is the maximum 
allowable, and there is no provision for assignment of a 10 
percent evaluation for each ear.  The veteran appealed that 
decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision. In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which 
limit a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no schedular 
basis upon which to award more than a single, 10 percent 
rating for tinnitus, the veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to more than a single, 10 percent rating for 
tinnitus is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


